Citation Nr: 9925503	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
(PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim came before the Board in June 1997.  It was 
remanded to the RO for further development.  The RO contacted 
the veteran and requested information regarding his 
assignment in Vietnam.  He did not respond.  It was again 
remanded in September 1997 for further development regarding 
the veteran's claimed stressors.  All requested development 
has been accomplished.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is diagnosed with PTSD.  PTSD has been 
medically attributed to his service in Vietnam.

3.  The veteran's statements regarding his actions in Vietnam 
are credible and consistent with military historical evidence 
regarding the operations of his unit of assignment.


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

A review of the pertinent evidence of record shows that the 
veteran served with Advisory Team 1, in the First Regional 
Assistance Command of the Military Assistance Command Vietnam 
(MACV).  Reports from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) indicates that advisory 
teams were found at each level of command and varied with the 
size of the Vietnamese unit which it was advising.  They 
typically consisted of four or five Americans and were often 
remote from contact with any other American unit.  These 
reports also indicate that these teams ate, slept, and lived 
with the unit to which they were attached while in the field.

In a statement received in February 1995, the veteran stated 
that he was sent to Hoi An by helicopter in the summer of 
1970.  He reported that the helicopter was unable to land due 
to ground fire.  When the firing stopped and the helicopter 
landed, he stated that the destruction was unbelievable.  
There were bodies blown all over the place and so much blood 
and screaming and crying.  He stated that he helped carry 
wounded to the helicopter.

Unit histories provided by USASCRUR, for the quarter ending 
July 31, 1970, shows that there was a substantial increase in 
the tempo of enemy activity.  These records show frequent 
combat with enemy units of various sizes.  They also note 
that on 11 June 1970 the enemy staged a heavy attack 7 
kilometers south of Hoi An City.  Following an attack by fire 
of 200 rounds of mixed 60mm and 82mm mortar an estimated two 
companies attacked the hamlet, lobbing grenades and satchel 
charges into bunkers where residents had taken cover.  
Seventy four civilians were killed and sixty eight wounded.  
The attack destroyed or damaged 370 homes and structures.

The veteran has also stated on numerous occasions that during 
his tour of duty in Vietnam he was stationed at DaNang and 
that he stood guard duty frequently.  He reported that he was 
sent by helicopter to field locations several times per 
month, and that these trips frequently involved the 
evacuation of wounded soldiers.  He reported that he helped 
load these wounded onto helicopters, and then unloaded them 
at field hospitals.  He was awarded the Bronze Star Medal for 
merit rather than valor, however, his citation indicates that 
he was able to resolve the many problems inherent in a combat 
situation.  

Although the veteran's military occupational specialty (MOS) 
was infantry, he was not awarded the combat infantryman's 
badge.  The Board finds that this was likely due to the 
nature of his advisory group duties, and the fact that he was 
not assigned to a U.S. infantry battalion while in Vietnam.

The Board concludes that the veteran's statements are 
consistent with his duties as described in unit histories 
provided by USASCRUR, and that in the performance of his 
duties he likely encountered many stressful events.  

VA medical records, show a diagnosis of PTSD on VA 
examination in March 1995.  He stated that he can't sleep, 
and feels tense when he wakes up.  He stated that he wakes up 
all night long hearing screams from Vietnam, which sound like 
a bunch of kids screaming for help.  Psychological testing 
was noted to support the diagnosis of PTSD.  Progress notes 
since that time have continued to show symptoms of PTSD.  A 
May 1999 letter from VAMC Tuscaloosa shows the veteran 
continuing to receive treatment for PTSD, which was noted to 
be related to his service in Vietnam.  The diagnostic 
impression was chronic PTSD with severe anxiety, and 
recurrent intrusive thoughts about Vietnam experiences.

The Board concludes that the objective evidence of record 
indicates that the veteran has PTSD as a result of his 
service in Vietnam.  The Board finds his statements regarding 
his stressors credible and supported by the information 
provided by USASCRUR.  A grant of service connection for PTSD 
is in order.


ORDER

Entitlement to service connection for PTSD is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

